Citation Nr: 1452691	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  06-00 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of residuals of head injury with chronic headaches, currently rated as 10 percent disabling.  

2.  Service connection for visual impairment, right eye to include as secondary to the service-connected residuals of a head injury.  

3.  Service connection for memory loss, fatigue and dizziness to include as secondary to the service-connected residuals of a head injury.  


REPRESENTATION

Appellant (Veteran) represented by:	California Department of 
		Veterans Affairs




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

In January 2006, the Veteran filed the substantive appeal in this matter.  In the substantive appeal, the Veteran did not indicate that he wanted to appeal the issue regarding an increased rating for residuals of head trauma.  However, the RO has addressed that issue during the appeal period as though it had been properly appealed.  Further, as is clear in correspondence during the appeal period from the Veteran and his representative, their understanding has been that the issue was properly appealed.  As such, the Board will address the increased rating claim for residuals of a head injury as a properly appealed issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (if VA treats the appeal as timely, then VA has waived any objection that VA might have had to the timeliness of the submission).

The record consists solely of electronic claims files and has been reviewed.  No relevant evidence has been added to the record since the October 2013 supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In November 2013, the Veteran indicated that he wanted to testify before the Board at a travel Board hearing scheduled at the RO.  In accordance with his request, the case must be remanded so as to provide the Veteran an opportunity to present testimony during a hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing before a Veterans Law Judge at the RO in Oakland, California.  The Veteran and his representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

